                                                                                  JS-6




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 JAMES RUTHERFORD, an individual, Case No. 5:18-cv-01348-DSF-RAO

12              Plaintiff,                    Hon. Dale S. Fischer
13        v.                                  ORDER FOR DISMISSAL OF THE
                                              ENTIRE ACTION WITH PREJUDICE
14 KFC #E791053, a business of unknown
     form; SBKFC HOLDINGS, LLC, a             Complaint Filed: June 22, 2018
15 Colorado Limited Liability Company;
     and DOES 1-10, inclusive,                Trial Date:      None
16

17              Defendants.

18

19

20

21

22

23

24

25

26

27

28

                                             1                Case No. 5:18-cv-01348-DSF-RAO
                     ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the Entire Action
 2 with Prejudice filed by James Rutherford ("Plaintiff") and KFC #E791053 and

 3 SBKFC Holdings, LLC ("Defendants"), the Court hereby enters a dismissal with

 4   prejudice of Plaintiff's Complaint in the above-entitled action, in its entirety. Each
 5   party shall bear his or its own costs and attorneys' fees.
 6                IT IS SO ORDERED.
 7   DATED: March 8, 2019
 8                                           Honorable Dale S. Fischer
                                             UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2                Case No. 5:18-cv-01348-DSF-RAO
                       ORDER FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
